Citation Nr: 1740705	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, evaluated as 10 percent disabling prior to February 22, 2013.  

2.  Entitlement to an increased rating in excess of 30 percent disabling for residuals of a total knee replacement of the right knee from April 1, 2014, to January 8, 2017; and entitlement to a rating in excess of 60 percent thereafter.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2016, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of this proceeding has been associated with the record.  

This matter was remanded by the Board in December 2016 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  

A May 2017 rating decision granted a temporary 100 percent disability rating for right total knee replacement (previously rated as DJD, right knee, under Diagnostic Code 5010) from February 22, 2013 (the date of the replacement surgery); a rating of 30 percent disabling from April 1, 2014, to January 8, 2017; and a rating of 60 percent thereafter.  As this is not the maximum disability rating possible for the entire period on appeal, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to February 22, 2013, the Veteran's right knee was manifested by painful motion with motion functionally limited to at worst, forward flexion to 90 degrees and extension to 0 degrees; the knee did not evidence subluxation and/or dislocation.

2.  Since April 1, 2014, the Veteran's residuals of total knee replacement of the right knee has been productive of severe painful motion and/or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee disability for the period prior to February 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2016).

2.  For the period from April 1, 2014 to January 8, 2017, the criteria for a 60 percent rating for residuals of total knee replacement of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

3.  For the period from January 9, 2017, the criteria for a rating in excess of 60 percent for residuals of total knee replacement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2006 and March 2010.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott, supra.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Prior to February 22, 2013, the Veteran's knee disorder was rated as 10 percent disabling under Diagnostic Code 5010, which pertains to arthritis.  Under Diagnostic Code 5010, the rater is directed to rate the disorder on limitation of motion of the affected joint, i.e., knee, as arthritis, rheumatoid.  In this case, the appropriate diagnostic codes for the Veteran's knee disability are 5256 to 5261.

Under Diagnostic Code 5257 pertaining to impairment of the knee, a 10 percent rating is assigned where evidence supports a slight recurrent subluxation or lateral instability, a 20 percent rating is assigned where evidence supports a moderate recurrent subluxation or lateral instability, and 30 percent is assigned where evidence supports a severe recurrent subluxation or lateral instability.  The Board notes that the terms "slight," "moderate," and "severe," as used in under Diagnostic Code 5257 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

Alternatively, under rating criteria pertaining to limitation of motion of the leg, a next-higher 20 percent rating is warranted where flexion of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Respectively, a next-higher 20 percent rating may also be warranted where extension of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  

Since February 22, 2013, the Veteran was temporarily rated as 100 percent disabling until April 1, 2014 under Diagnostic Code 5055.  Subsequently, the Veteran was rated as 30 percent disabling from April 1, 2014, to January 9, 2017; and 60 percent thereafter.  Under Diagnostic Code 5055 a 100 percent rating is only assigned for one year following the implantation of the prosthesis (i.e., the knee replacement surgery).  Thereafter, a 60 percent rating is warranted where the evidence shows chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A minimum rating of 30 percent is provided post knee replacement, and for intermediate degrees of residual weakness, pain, or limitation of motion, warranting a rating greater than 30 percent, but less than 60 percent.  The code directs the rater to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (201); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

	Factual Background

The relevant evidence of record consists of the Veteran's VA and private treatment records, including VA examinations conducted September 2010, February 2012, April 2014, and January 2017, and lay statements by the Veteran and other sources.

Medical treatment records dated between July 2007 and July 2010 reflect, in pertinent part, reports of ongoing bilateral knee pain with decreased range of motion.  For instance, treatment record dated in January 2010 reflects the Veteran presented with complaints of right knee pain, described as 5 on a scale of 1 to 10.  The Veteran's reported symptoms included pain, weakness, and instability, which was made worse with walking and climbing stairs.  Physical examination revealed normal gait with no limp.  Range of motion (ROM) was noted as "functional, with pain near end ranges."  No measurements were provided.  Stability tests were performed and found to be negative for instability.  Treatment record dated in June 2010 reflects right knee tenderness "along the medial aspect of proximal tibia and adjoining joint line . . . [but] no effusion or crepitus."  ROM was noted as "0 to 120."  Muscle strength, reflexes, and sensation were all noted as normal.  Stability tests were performed and found to be negative for instability.

The report of a September 2010 VA orthopedic examination reflects, in pertinent part, a history of right knee disability associated with left knee disability, and anterior cruciate ligament (ACL) surgical repair.  At that time, the Veteran reported experiencing symptoms of pain, stiffness, weakness, swelling and tenderness, and giving way.  The Veteran denied, however, any instability.  He reported difficulty climbing stairs, walking more than 50 yards without rest, and standing for longer than 10 minutes.  The Veteran also reported the use of an assistive device, i.e., brace, when walking longer durations and/or distances.  

Physical examination revealed "bony joint enlargement, crepitus, tenderness, abnormal motion, [and] guarding of movement."  No clicking, grinding, or instability was noted.  ROM testing of the right knee measured flexion to 110 degrees and extension to 0 degrees.  Pain was noted with active motion.  Similar findings were noted after repetitive use testing; however, no additional limitation of motion was noted.  No ankylosis was noted.  Imaging studies, i.e., X-rays, were performed and revealed "moderate narrowing of the medial tibiofemoral and patellofemoral compartments . . . [m]arginal spurring . . . along all three compartments of the knee joint . . . [and t]ibial spiking . . .  [n]o acute fractures or dislocation is seen . . . no evidence of erosion . . . may be a small joint effusion . . .[but] no other soft tissue abnormalities are seen."  The Veteran was diagnosed with "moderate [DJD]."  

A physician's statement dated in September 2011 reflects the Veteran has "arthritis of the right knee which is quite severe . . . he is unable to walk 50 feet without stopping . . . will require surgery at some point in the future . . . but for now [he] will continue this course of conservative care."

The report of a February 2012 VA orthopedic examination reflects, in pertinent part, ROM testing of the right knee measuring flexion to 90 degrees with pain and extension to 0 degrees.  Similar findings were noted after repetitive use testing; however, no additional limitation of motion was noted.  However, some functional impairment due to pain, swelling, less movement, weakened movement, and fatigability, bilaterally, was noted.  Stability tests were performed and found to be negative for instability.  No atrophy, subluxation and/or dislocation were noted.  

Medical treatment records dated between November 2012 and February 2013 reflect an increase in pain.  For instance, in November 2012 the Veteran complained of severe right knee pain, characterized as an intermittent dull aching and pain rated as 8 on a scale of 1 to 10.  In February 2013, the Veteran presented with bilateral knee pain with symptoms including locking, pain, popping, stiffness, and weakness.  Veteran describes pain as aching and rated it as 8 out of 10.  Symptoms are exacerbated by bending, climbing, and walking.  Physical examination of the right knee revealed moderate swelling and effusion.  Severe tenderness on palpation was noted.  ROM was noted to be "severely decreased" but no measurements were provided.  Reduced muscle strength, i.e., 3/5, was noted.  Sensation was noted as normal.  No crepitus was noted.

Several acquaintance statements are also of record.  Collectively, these statements reflect that the Veteran experiences difficulty engaging in activities of daily living (ADL) due to his bilateral knee pain, including walking and climbing stairs. 

Medical treatment record dated in March 2014 reflects the Veteran presented with complaints of severe right knee pain, described as "sharp and aching [pain rated as] . . . 9/10 at times."  The Veteran reported symptoms worsen with activity and walking.  The Veteran denied any instability in the knee.  Physical examination revealed no swelling or crepitus.  Mild tenderness on palpation and effusion was noted.  ROM was noted as "full in all areas," but no measurements were provided.  Muscle strength, sensation, and reflexes were all noted as normal.  

The report of an April 2014 VA examination reflects, in pertinent part, a history of total knee replacement of the right knee in February 2013.  At that time, the Veteran reported that his right knee condition has worsened since his last VA examination.  The Veteran reported swelling and a daily aching pain in the right knee with walking more than 75 feet.  The Veteran also reported experiences "popping" and "instability" in his right knee.  The Veteran reported ambulating with the assistance of a cane due to severe pain and swelling.  

Physical examination of the right knee revealed a well-healed superficial linear scar, measured at 18 cm x. 0.8 cm.  Pain on palpation was noted.  Muscle strength and sensation were noted as normal.  No subluxation and/or dislocation were noted.  Imaging studies were performed and revealed "interval right total knee arthroplasty . . . near anatomic alignment [and] staples transfixing the distal femur.  No acute fracture or joint effusion is noted."  ROM testing measured flexion to 130 degrees, with painful motion beginning at 100 degrees, and extension to 0 degrees.  Similar findings were noted after repetitive use testing; however, no additional limitation of motion was noted.  Some functional impairment due to pain, swelling, deformity, and interference with sitting, standing, and weight-bearing.  The examiner noted, however, that "the Veteran has no pain, weakness, fatigability or incoordination that would significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time."  

As indicated, the Veteran appeared for a hearing in July 2016.  At that time, the Veteran reported, in pertinent part, experiencing difficulty with ADLs, such as difficulty driving long distances due to cramps and attending social events due to difficulty climbing stairs and standing for long durations.  The Veteran also reported symptoms of excess fatigue and swelling, which require him to use a cane for ambulation.  The Veteran further reported weather related flare-ups, which result in severe pain, described as "a 10."  The Veteran did not, however, indicate the duration and/or frequency of such flare-ups, or whether they occur due to any particular type of weather event, e.g., cold.  

The report of the January 2017 VA examination reflects, in pertinent part, the Veteran's statements that "[w]hen there is cold weather . . . both [of his] knees give out on [him] . . . [and that] sudden twisting movements of either knee causes slippage of [his] knee and that is very painful."  The Veteran further reported that "when knee subluxation of either knee occurs, he needs a wheelchair for [ambulation] due to intense pain."  The examiner noted the surgical history of the Veteran's right knee and indicated "chronic residuals consisting of severe painful motion or weakness."

Physical examination revealed "moderate pain [on palpation] to the lateral side."  The examiner noted that the Veteran's "gait is antalgic, making it difficult to ambulate, sit, and stand."  A slight reduction in muscle strength was noted, i.e., 4/5 on the right knee.  No muscle atrophy or ankylosis was noted.  Joint stability testing revealed slight anterior instability, i.e., 0-5 millimeters, and medial instability, i.e., 0-5 millimeters, respectively.  The examiner noted that "during the posterior drawer testing, with the knee flexed at 90 degrees and using light-moderate pressure applied onto the lower leg, there was a loud 'clunk' noise and veterans' lower leg was observed to [have] caved inward.  Veteran calmly stated, he had pain to the knee and also stated, "this is what happens all the time to my left knee and to my right knee."  ROM testing measured flexion of the right knee to 90 degrees with pain and extension to 0 degrees.  Additional functional loss was noted after repetitive use testing.  Specifically, ROM measured flexion to 70 degrees and extension to 0 degrees. 

	Analysis

Rating in excess of 10 percent disabling prior to February 22, 2013

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 10 percent prior to February 22, 2013 for the Veteran's service-connected right knee disability is not warranted because the Veteran does not satisfy the minimal criteria under the applicable diagnostic codes. 

In making this finding, the Board accords significant probative weight to the VA examinations provided in September 2010 and February 2012.  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  To that extent, the Board notes that retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  Moreover, the Veteran has not alleged any prejudice caused by a deficiency in the examinations.  

Here, the September 2010 VA examination noted that the Veteran denied instability.  This is consistent with the medical records dated in January 2010 and June 2010 which reflect that stability test were performed and found to be negative.  Upon physical examination, the VA examiner also noted no clicking, grinding, or instability.  ROM testing of the right knee measured flexion to 110 degrees and extension to 0 degrees.  Pain was noted with active motion.  Similar findings were noted after repetitive use testing; however, no additional limitation of motion was noted.  ROM testing at the February 2012 VA examination flexion to 90 degrees with pain and extension to 0 degrees.  Similar findings were noted after repetitive use testing; however, no additional limitation of motion was noted.  However, some functional impairment due to pain, swelling, less movement, weakened movement, and fatigability, bilaterally, was noted.  At this time, stability test were performed and found to be negative.  The examiner also noted there was no evidence of subluxation and/or dislocation.  

The Board notes that treatment records dated in February 2013 reflect ROM that is "severely decreased;" however, as no measurements were provided, this is of little probative value.  As such, the Board finds that the medical evidence of record does not support a rating in excess of 10 percent disabling under the applicable diagnostic codes.

The Board has also considered the Veteran's statements regarding symptoms experienced, such as the pain, stiffness, popping, and the sensation of giving way.  The Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current severity of the Veteran's service-connected knee disability is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his right knee disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

The Board has considered the additional Diagnostic Codes pertaining to the knee, see 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (ankylosis), 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum), and find these Diagnostic Codes are no applicable in this case. 

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204.  In that regard, the Board notes that for the period prior to February 22, 2013, the Veteran is rated as 10 percent disabled for his service-connected right knee.  As this is the minimally compensable rating under the applicable Diagnostic Codes, the Board notes that § 4.59 does not provide a basis for a higher disability rating.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 10 percent disabling for his right knee prior to February 22, 2013.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an increased disability rating in excess of 10 percent disabling is denied.


Rating in excess of 30 percent disabling from April 1, 2014, to January 8, 2017 

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 30 percent disabling from April 1, 2014, to January 8, 2017 is warranted because the evidence of record supports chronic residuals of a total knee replacement consisting of severe painful motion and/or weakness in the affected extremity.  

Here, medical treatment records reflect the Veteran has consistently reported severe knee pain, which he characterized as "9/10 at times."  The April 2014 VA examination notes daily aching pain in the right knee with symptoms of "popping" and "instability."  The Veteran also reported ambulating with the assistance of a cane due to severe pain and swelling.  The examiner noted functional impairment due to pain, swelling, deformity, and interference with sitting, standing, and weight-bearing.  At the July 2016 hearing, the Veteran reported weather related flare-ups, which result in severe pain, described as "a 10."  Subsequently, these statements were elucidated.  Specifically, the Veteran indicated that "[w]hen there is cold weather . . . both [of his] knees give out on [him] . . . [and that] sudden twisting movements of either knee causes slippage of [his] knee and that is very painful."  The Veteran further reported that "when knee subluxation of either knee occurs, he needs a wheelchair for [ambulation] due to intense pain."  At his hearing, the Veteran also reported symptoms of excess fatigue and swelling.  The January 2017 VA examiner noted the surgical history of the Veteran's right knee and indicated "chronic residuals consisting of severe painful motion or weakness."  

For the foregoing reasons, the Board finds that the next-higher 60 percent disability rating for residuals of a total knee replacement of the right knee is warranted. 

Rating in excess of 60 percent disabling from April 1, 2014 

Given the above determination, the Board has considered whether an increased rating in excess of 60 percent at any point from April 1, 2014, is warranted.  As previously mentioned, from February 22, 2013, to April 1, 2014, the Veteran was rated as 100 percent disabling under Diagnostic Code 5055.  Under Diagnostic Code 5055 a 100 percent rating is only assigned for one year following the implantation of the prosthesis (i.e., the knee replacement surgery).  Thereafter, a 60 percent rating is the maximum schedular rating provided under Diagnostic Code 5055 for residuals of total knee replacement.  In comparison, 60 percent disabling is also the maximum schedular rating provided under Diagnostic Code 5256 for ankylosis of the knee.  

Moreover, the Board notes that the Veteran is further precluded from a higher disability rating by the Amputation Rule, which provides that the combined ratings for disabilities of an extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2016).  In this case, the Amputation Rule precludes a rating in excess of 60 percent for any pathology involving the middle or lower thirds of the thigh, above the knee.  38 C.F.R. §4.71a, Diagnostic Codes 5162, 5163, 5164.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating in excess of 60 percent from April 1, 2014.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 60 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an increased disability rating in excess of 60 percent disabling is denied.


ORDER

Entitlement to an increased rating for right knee disability in excess of 10 percent prior to February 22, 2013, is denied.

Entitlement to a rating of 60 percent for residuals of a total knee replacement of the right knee from April 1, 2014, to January 8, 2017, is granted.

Entitlement to an increased rating in excess of 60 percent for residuals of a total knee replacement of the right knee for the period since January 9, 2017 is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


